DETAILED ACTION
This action is in response to the preliminary amendment filed 8/20/2019.  Claims 1-18 are currently amended.  Claim 19 is newly added.  No claims have been canceled.  Presently, claims 1-19 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements filed 8/20/2019 and 9/24/2019 are acknowledged and have been considered by the examiner.

Drawings
The drawings were received on 8/20/2019.  These drawings are acceptable.




Claim Objections
Claims 1-19 contain the following informalities:  
Claim 1 recites the limitation “in which it clamps the hose line” in line 3.  It appears that the recitation of the “it” in claim 3 should be “the clamping body” in order to remove potential confusion within the claim language.
Claim 1 recites the limitation “in which it releases the hose line” in line 4.  It appears that the recitation of the “it” in claim 1, line 4 should be “the clamping body” in order to remove potential confusion within the claim language.
Claim 3 recites the limitation “in which it clamps the hose line” in lines 2-3.  It appears that the recitation of the “it” in claim 3 should be “the clamping body” in order to remove potential confusion within the claim language.
Claim 9 recites the limitation “the profile over time” in lines 5-6.  It appears that this limitation should be “a profile over time”.  
Claim 14 recites the limitation “in which it clamps the hose line” in lines 2-3.  It appears that the recitation of the “it” in claim 14, line 2 should be “the clamping body” in order to remove potential confusion within the claim language.
Claim 14 recites the limitation “in which it releases the hose line” in line 3.  It appears that the recitation of the “it” in claim 14, line 3 should be “the clamping body” in order to remove potential confusion within the claim language.
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a clamping body in claims 1 and 3-19; a measurement device for measuring in claims 1-3, 5-13 and 19; an evaluation device for determining in claims 1-4, 11-13 and 19; a measurement device for measuring the inductance in claim 4; a voltage source for generating a test voltage in claims 9 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10, 13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “an evaluation device” in line 2.  Claim 5 depends from claim 1.  Claim 1 recites the limitation “an evaluation device” in line 12.  Does the recitation of “an evaluation device” in claim 5 refer to the same structural element as the recitation of “an evaluation device” in claim 1?  Does the recitation of “an evaluation device” in claim 5 refer to a different structural element as the recitation of “an evaluation device” in claim 1?  It appears that the recitation of “an evaluation device” of claim 5 does refer to the same structural element as the recitation of “an evaluation device” in claim 1 and that the recitation of “an evaluation device” in claim 5 should be “the evaluation device”.
Claim 6 recites the limitation “a hose line” in line 5.  Claim 6 depends from claim 1.  Claim 1 recites the limitation “a hose line” in line 1.  Does the recitation of “a hose line” in claim 6 refer to the same structural element as the recitation of “a hose line” in claim 1?  Does the recitation of “a hose line” in claim 6 refer to a different structural element as the recitation of “a hose line” in claim 1?  It appears that the recitation of “a 
Claim 7 recites the limitation “a hose line” in line 5.  Claim 7 depends from claim 1.  Claim 1 recites the limitation “a hose line” in line 1.  Does the recitation of “a hose line” in claim 7 refer to the same structural element as the recitation of “a hose line” in claim 1?  Does the recitation of “a hose line” in claim 7 refer to a different structural element as the recitation of “a hose line” in claim 1?  It appears that the recitation of “a hose line” of claim 7 does refer to the same structural element as the recitation of “a hose line” in claim 1 and that the recitation of “a hose line” in claim 7 should be “the hose line”.
Claim 8 recites the limitation “a hose line” in line 5.  Claim 8 depends from claim 1.  Claim 1 recites the limitation “a hose line” in line 1.  Does the recitation of “a hose line” in claim 8 refer to the same structural element as the recitation of “a hose line” in claim 1?  Does the recitation of “a hose line” in claim 8 refer to a different structural element as the recitation of “a hose line” in claim 1?  It appears that the recitation of “a hose line” of claim 8 does refer to the same structural element as the recitation of “a hose line” in claim 1 and that the recitation of “a hose line” in claim 8 should be “the hose line”.
Claim 13 recites the limitation “a hose line” in line 3.  Claim 13 depends from claim 1.  Claim 1 recites the limitation “a hose line” in line 1.  Does the recitation of “a hose line” in claim 13 refer to the same structural element as the recitation of “a hose line” in claim 1?  Does the recitation of “a hose line” in claim 13 refer to a different 
Claim 19 recites the limitation “a hose line” in line 2.  Claim 19 depends from claim 1.  Claim 1 recites the limitation “a hose line” in line 1.  Does the recitation of “a hose line” in claim 19 refer to the same structural element as the recitation of “a hose line” in claim 1?  Does the recitation of “a hose line” in claim 19 refer to a different structural element as the recitation of “a hose line” in claim 1?  It appears that the recitation of “a hose line” of claim 19 does refer to the same structural element as the recitation of “a hose line” in claim 1 and that the recitation of “a hose line” in claim 19 should be “the hose line”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-7, 11-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukano et al. (US 8622365) in view of Kempton et al. (US 3789876).  Claim(s) 5-7, 13 and 19 will be treated as best understood in view of the rejections under 35 U.S.C. 112(b) above.
Regarding claim 1, the Fukano et al. reference discloses an apparatus for clamping a hose line (12) which is inserted into the apparatus, comprising a clamping body (considered the combination of 38, 56, 60 and 54) which can be moved into a position in which [the clamping body] clamps (the orientation as depicted in figure 2) the hose line and into a position in which [the clamping body] releases (the orientation as depicted in figure 1) the hose line, an electromagnetic actuation unit (16) for the clamping body comprising a coil (32) for generating a magnetic field which exerts a force on the clamping body such that the clamping body is movable.
The Fukano et al. reference does not disclose a monitoring device which monitors the position of the clamping body, wherein the monitoring device comprises a measurement device for measuring an electrical property of the coil that is dependent on the position of the clamping body, and an evaluation device for determining the position of the clamping body on the basis of the electrical property of the coil.
However, the Kempton et al. reference teaches an electronic position indicator (14) for a solenoid valve including a measurement device (considered the circuitry that includes the impedances 20 and 21; and capacitors 17; it is considered that the circuitry of the Kempton et al. reference provides the function of the circuitry of the measurement device of the instant application) for measuring an electrical property of the coil that is 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the apparatus of the Fukano et al. reference with an electronic position indicator as taught by the Kempton et al. reference wherein the electronic position indicator includes a measurement device (circuitry) and an evaluation device (phase detector) in order to provide a position indicator for the clamping body (Kempton et al.: col. 1, line 24-41).
In regards to claim 2, the Fukano et al. reference of the combination of the Fukano et al. reference and the Kempton et al. reference discloses wherein the clamping body is designed as an axially movable anchor (Fukano et al.: it is considered that the elements 38, 56, 60 and 54 move axially as depicted by figure 2 and figure 3) and the coil (Fukano et al.: 32) is a hollow coil which the clamping body penetrates (Fukano et al.: see figure 2).
In regards to claim 3, the Fukano et al. reference of the combination of the Fukano et al. reference and the Kempton et al. reference discloses wherein the clamping body is resiliently biased into a position in which [the clamping body] clamps the hose line (Fukano et al.: the spring 48 biases the clamping body toward the hose line 12 as shown in figure 3).

In regards to claim 5, the combination of the Fukano et al. reference and the Kempton et al. reference discloses wherein the monitoring device includes [the] evaluation device which comprises a comparison device (Kempton et al.: the phase detector 27 compares the inductance in leg 18 and leg 19 to determine the position of the armature of the solenoid valve; see col. 3, line 33 to col. 4, line 21) which is designed such that the electrical property (Kempton et al.: the inductance) is compared with at least one specified threshold value, the evaluation device being designed such that, when the electrical exceeds or falls below the at least one threshold value, a conclusion is made regarding the position assumed by the clamping body (Kempton et al.: col. 2, line 31 to col. 3, line 14).
In regards to claim 6, the combination of the Fukano et al. reference and the Kempton et al. reference discloses wherein the comparison device is designed such that, if the electrical property of the coil is below a first upper threshold value and/or above a first lower threshold value, it is concluded that a first position has been assumed in which the clamping body assumes a completely opened position in which a 
In regards to claim 7, the combination of the Fukano et al. reference and the Kempton et al. reference discloses wherein the comparison device is designed such that, if the electrical property of the coil is below a second upper threshold value and/or above a second lower threshold value, it is concluded that a second position has been assumed in which the clamping body assumes a position in which a hose line inserted into the apparatus for clamping a hose line is clamped (Kempton et al.: the position of the armature of the solenoid valve is determined by comparing the inductances of the legs 18 and 19 such that when the coil is energized, the leg 18 will have a greater inductance to indicate the valve is open; col. 3, lines 3-10).
In regards to claim 11, the combination of the Fukano et al. reference and the Kempton et al. reference discloses wherein the monitoring device comprises a display device (Kempton et al.: 16) which is designed such that the position assumed by the clamping body is displayed. 
In regards to claim 12, the combination of the Fukano et al. reference and the Kempton et al. reference discloses wherein the monitoring device comprises an alarm device (Kempton et al.: 16) which is designed such that an alarm (Kempton et al.: it is considered that the visual indication of the position is a visual alarm that can be seen) is emitted if the clamping body assumes a particular position. 

Regarding claim 14, the Fukano et al. reference discloses the structure wherein one of ordinary skill in the art would perform the method of making and/or using an apparatus for clamping a hose line (12), which apparatus comprising a clamping body (considered the combination of 38, 56, 60 and 54), which can be moved into a position in which [the clamping body] clamps (the orientation as depicted in figure 2) the hose line and into a position in which [the clamping body] releases (the orientation as depicted in figure 1) the hose line, an electromagnetic actuation unit (16) for the clamping body comprising a coil (32) for generating a magnetic field which exerts a force on the clamping body such that the clamping body is movable.
The Fukano et al. reference does not disclose wherein an electrical property of the coil that is dependent on the position of the clamping body is measured and a conclusion is made regarding the position of the clamping body on the basis of the electrical property of the coil.
However, the Kempton et al. reference teaches an electronic position indicator (14) for a solenoid valve including a measurement device (considered the circuitry that includes the impedances 20 and 21; and capacitors 17; it is considered that the circuitry of the Kempton et al. reference provides the function of the circuitry of the measurement device of the instant application) for measuring an electrical property of the coil that is dependent on the position of the solenoid armature (see at least col. 2, line 31 to col. 3, 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the apparatus of the Fukano et al. reference with an electronic position indicator as taught by the Kempton et al. reference wherein the electronic position indicator includes a measurement device (circuitry) and an evaluation device (phase detector) in order to provide a position indicator for the clamping body (Kempton et al.: col. 1, line 24-41).
In regards to claim 15, the combination of the Fukano et al. reference and the Kempton et al. reference discloses wherein the electrical property of the coil that is dependent on the position of the clamping body is the inductance L of the coil (Kempton et al.: the inductances of the inductance bridge legs 18, 19 are compared by the phase detector 27; col. 2, line 31 to col. 3, line 14)
In regards to claim 16, the combination of the Fukano et al. reference and the Kempton et al. reference discloses wherein the electrical property of the coil is compared with at least one specified threshold value, a conclusion being made regarding the position assumed by the clamping body, when the electrical property exceeds or falls below the at least one threshold value (Kempton et al.: the inductances of the inductance bridge legs 18, 19 of the circuitry are compared by the phase detector 
In regards to claim 17, the combination of the Fukano et al. reference and the Kempton et al. reference discloses wherein, if the electrical property of the coil is below a first upper threshold value and/or above a first lower threshold value, it is concluded that a first position has been assumed in which the clamping body assumes a completely open position in which a hose line can be inserted into the apparatus for clamping the hose line (Kempton et al.: the position of the armature of the solenoid valve is determined by comparing the inductances of the legs 18 and 19 such that when the coil is energized, the leg 19 will have a greater inductance to indicate the valve is open; col. 3, lines 10-14).
In regards to claim 19, the combination of the Fukano et al. reference and the Kempton et al. reference discloses wherein the apparatus can be used to control a flow of blood through the tube (Fukano et al.: col. 2, lines 39-46).  Therefore, it is considered that the apparatus can be utilized in a medical treatment apparatus for handling blood.

Allowable Subject Matter
Claim 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 8, the prior art of record does not disclose or suggest wherein the comparison device is designed such that, if the electrical property of the coil is below a third upper threshold value and/or above a third lower threshold value, it is concluded that a third position has been assumed in which the clamping body assumes a completely closed position in which a hose line is not inserted into the apparatus for clamping a hose line in combination with the other limitations of the claim.
In regards to claim 9, the prior art of record does not disclose or suggest wherein the measurement device comprises a voltage source for generating a test voltage which is applied to the coil such that a current flows through the coil, and a voltmeter which measures the change over time in the voltage which drops across the coil, the evaluation device being designed such that the profile over time of the voltage drop across the coil is evaluated in combination with the other limitations of the claim.
In regards to claim 17, the prior art of record does not disclose or suggest wherein a test voltage is applied to the coil such that a current flows through the coil and the change over time in the voltage which drops across the coil is measured, the profile over time of the voltage drop across the coil being evaluated in combination with the other limitations of the claim. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bedingfield (US 9782577), Sule (US 4993456), Moran (US 2726019), and Sule (US 4496133) disclose various electrically operated valve assemblies to clamp a hose line.  Moreno et al. (US 20070246015) discloses a solenoid operated valve with coil for sensing plunger position.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
/A.J.R/Examiner, Art Unit 3753          

/CRAIG J PRICE/Primary Examiner, Art Unit 3753